Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00858-CV

             IN THE ESTATE OF Raymond Oatman WHIPPLE, Jr., Deceased

                      From the County Court, Guadalupe County, Texas
                               Trial Court No. 2006-PC-0273
                         Honorable Robin V. Dwyer, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss the
appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against
appellant.

       SIGNED March 21, 2018.


                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice